DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1 and 4-19 are currently pending.  In response to the Office Action mailed 6/24/2022 Applicant amended claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-12, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200058247 A1 to Zhang et al. in view of US 20110001911 A1 to Shirai et al. further in view of  US 20090244462 A1 to Tsubata. 
Regarding Claim 1.  Zhang discloses a displaying substrate, comprising: a base plate (Fig. 5 substrate 20) comprising a display region (Fig. 3 display area AA), a non-display region (Fig. 3 non-display area NA), and a transition region located between the display region and the non-display region; wherein, pixel units are disposed in the transition region on the base plate and each comprise multiple sub-pixel units (See Fig. 3 pixels in both the display area and non-display area and Fig. 14 pixel include three adjacent sub-pixels). 
Zhang does not specifically disclose first light shielding layers are disposed in the sub-pixel units and are used to divide the sub-pixel units into at least four luminescent regions, wherein the first light shielding layers are provided merely within the transition region to divide the each of the sub-pixel units in the transition region into the at least four luminescent regions.
However, Shirai discloses first light shielding layers are disposed in the sub-pixel units (Fig. 1(a) light-shielding portions 23) and are used to divide the sub-pixel units into at least four luminescent regions (As can be seen in Fig. 1(a)).
Further, Tsubata discloses the first light shielding layers are provided merely within the transition region to divide the each of the sub-pixel units in the transition region into the at least four luminescent regions (As shown in Fig. 11, para 178) to improve optical efficiency.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include disclose first light shielding layers are disposed in the sub-pixel units and are used to divide the sub-pixel units into at least four luminescent regions, wherein the first light shielding layers are provided merely within the transition region to divide the each of the sub-pixel units in the transition region into the at least four luminescent regions.
Regarding Claim 4.  Shirai further discloses second light shielding layers are disposed between the sub-pixel layers and are used to form multiple open regions, and orthographic projections of the sub-pixel units in a plane, where the second light shielding layers are located, are located in different open regions (As seen in Fig. 1(a)). 
Regarding Claim 5.  Shirai further discloses the first light shielding layers and the second light shielding layers are disposed on a same layer and are made of a same material (See Fig. 2(a) and Fig. 2(b) black matrix 20 a single continuous layer). 
Regarding Claim 6.  Shirai further discloses the first light shielding layers and the second light shielding layers are of an integrated structure (See Fig. 2(a) and Fig. 2(b) black matrix 20 a single continuous layer). 
Regarding Claim 7.  Shirai further discloses filter layers in different colors are disposed in the sub-pixel units (See at least Fig. 1(a) color filters 31R, the color filters 31G, and the color filters 31B). 
Regarding Claim 8.  Shirai further discloses the second light shielding layers are black matrixes of the displaying substrate (See at least Fig. 2). 
Regarding Claim 9.  Zhang further discloses that orthographic projections of the luminescent regions on the base plate are polygonal or circular (as shown in Fig. 3). 
Regarding Claim 10.  Zhang further discloses that orthographic projections of the first light shielding layers on the base plate are in any one of a linear shape, a cross shape and a # shape (As shown in Fig. 1(a)). 
Regarding Claim 11.  Zhang further discloses a maximum size of orthographic projections of the luminescent regions on the base plate is smaller than or equal to 3 µm (See Fig. 3 and para 62).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Regarding Claim 12.  Zhang further discloses a size of the first light shielding layer between every two adjacent said luminescent regions in a first direction is smaller than or equal to 1 µm, wherein the first direction is a direction of a connecting line of centers of the two adjacent said luminescent regions (See Fig. 3 and para 74), to reduce maintain the continuity of liquid crystal molecule alignment.  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Regarding Claim 14.  Zhang further discloses a display panel, comprising the displaying substrate according to claim 1 (See at least Fig. 3). 
Regarding Claim 17.  Zhang further discloses a displaying device, comprising the display panel according to claim 14 (See at least Fig. 15).
Regarding Claim 18.  Shirai further discloses the sub-pixel units have a same aperture ratio, wherein the aperture ratio of each said sub-pixel unit is a ratio of a first area to a second area of the sub-pixel unit, the first area of the sub-pixel unit is a sum of areas of orthographic projections of the multiple luminescent regions of the sub-pixel unit on the base plate, and the second area of the sub-pixel unit is an area of an orthographic projection of the sub-pixel unit on the base plate (As seen from Fig. 1(a) each sub-pixel having the same size and shape), to reduces the number of steep elevation changes occurring in the vicinity of the black matrix between same-color dots, compared to the conventional color filter substrate (para 41).
Regarding Claim 19.  Zhang further discloses each said pixel unit comprises a first region and a second region separated by a preset boundary, the first region is located on a side, close to the display region, of the preset boundary, the second region is located on a side, close to the non-display region, of the preset boundary (See at least Fig. 3), and an absolute value of a difference between the aperture ratio of the sub-pixel units and an effective display ratio of the pixel unit is smaller than a preset threshold (See Fig. 3, it is noted that any difference between the two ratios will meet this limitation); wherein, the effective display ratio is a ratio of an area of the first region to a total area, and the total area is the sum of the area of the first region and an area of the second region (See Fig. 3), wherein a light shielding area of each of the first light shielding layers is determined according to the effective display ratio of the pixel unit and the area of the orthographic projection of the sub-pixel unit on the base plate (See Fig. 3, it is noted that any relationship between the effective display ratio and the light shielding area will meet this limitation).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shirai as applied to claim 1 in view of US 20190196249 A1 to Kim et al 
Regarding Claim 13.  As stated above Zhang and Shirai discloses all the limitations of base claim 1.
Zhang and Shirai do not specifically disclose that a size of the first light shielding layers in a second direction is greater than or equal to 1 µm and smaller than or equal to 5 µm, wherein the second direction is perpendicular to the base plate. 
However, Kim discloses that a size of the first light shielding layers in a second direction is greater than or equal to 1 µm and smaller than or equal to 5 µm, wherein the second direction is perpendicular to the base plate (para 17).  In addition, the thickness of a light shielding layer is a result-effective variable in that a layer too thick will result in a thicker or non-uniform display and a layer too thin may result in light leakage.  It has been held that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time applicant’s invention was made to include that a size of the first light shielding layers in a second direction is greater than or equal to 1 µm and smaller than or equal to 5 µm, wherein the second direction is perpendicular to the base plate.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shirai as applied to claim 14 in view of US 20210264866 A1 to Haga et al.
Regarding Claim 15.  As stated above Zhang and Shirai discloses all the limitations of base claim 14.
Zhang and Shirai do not specifically disclose that a cell substrate opposite to the displaying substrate, and a liquid crystal filled between the displaying substrate and the cell substrate. 
However, Haga discloses a cell substrate opposite to the displaying substrate (Fig. 3 substrate 112), and a liquid crystal filled between the displaying substrate and the cell substrate (See Fig. 3 liquid crystal layer LC).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time applicant’s invention was made to include that a cell substrate opposite to the displaying substrate, and a liquid crystal filled between the displaying substrate and the cell substrate.
Regarding Claim 16.  Haga further discloses the displaying substrate is an array substrate, the cell substrate is a color filter substrate; or when the displaying substrate is a color filter substrate, the cell substrate is an array substrate (See Fig. 3). 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871